               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDDIE E. SINKLER,                        :
         Plaintiff                         :
                                           :              No. 1:19-cv-1211
              v.                           :
                                           :              (Judge Rambo)
WARDEN BRIAN S.                            :
CLARK, et al.,                             :
          Defendants                       :

                                 MEMORANDUM

       On July 15, 2019, pro se Plaintiff Freddie E. Sinkler (“Plaintiff”), who is

currently incarcerated at the Dauphin County Prison (“DCP”) in Harrisburg,

Pennsylvania, initiated the above-captioned action by filing a complaint pursuant to

42 U.S.C. § 1983 against Defendants Warden Brian S. Clark (“Clark”), CO Lakes

(“Lakes”), CO McManara (“McManara”), Officer Brant (“Brant”), Officer Deng

(“Deng”), and Security Robert Lucas (“Lucas”). (Doc. No. 1.) He also filed a

motion for leave to proceed in forma pauperis. (Doc. No. 2.) Pursuant to the Prison

Litigation Reform Act of 1995 (“PLRA”),1 the Court will perform its mandatory

screening of the complaint. For the reasons set forth below, the Court will grant

Plaintiff’s motion to proceed in forma pauperis and dismiss the complaint with leave

to amend.




1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
                                               1
I.     BACKGROUND

      Plaintiff avers that on May 31, 2019, Defendant McManara brought him an

electric shaver to use to perform the fitra shave, an Islamic obligation to be

performed during Ramadan. (Doc. No. 2.) Plaintiff asked Defendant McManara

where he should shave because there are no private electrical outlets.           (Id.)

Defendant McManara checked all of the sockets and determined that only one

worked. (Id. at 3.) That socket was located “on the block in front of . . . everyone,

including staff members and a glass door that the public can see through.” (Id.) The

area was also in sight of two (2) cameras. (Id.)

      Defendant McManara made the control officer aware that only one socket was

working and asked if there was somewhere private that Plaintiff could shave. (Id.)

Defendant Lake responded that Plaintiff had a choice between using the available

socket or never shaving. (Id.) Plaintiff maintains that in order to meet his religious

obligation, he was forced to expose himself and perform his “obligatory

shave/cleansing.” (Id.) As relief, Plaintiff seeks damages as well as a transfer from

DCP. (Id.)

II.    LEGAL STANDARD

      A.     Screening and Dismissal of Prisoner Complaints

      Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint
                                         2
“is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

the Court must dismiss the complaint. See 28 U.S.C. § 1915A(b)(1). District courts

have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See 28

U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . .”); 42 U.S.C. § 1997e(c)(1) (“The Court

shall on its own motion or on the motion of a party dismiss any action brought with

respect to prison conditions under section 1983 of this title . . . by a prisoner confined

in any jail, prison, or other correctional facility if the court is satisfied that the action

is frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”).

       A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 327-28 (1989)). When deciding whether a complaint fails to state a claim

on which relief may be granted, district courts apply the standard governing motions

to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June

26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)
                                       3
(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a

cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the
                                        4
complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

      B.     Claims Filed Pursuant to 42 U.S.C. § 1983

      In order to state a viable claim under § 1983, a plaintiff must plead (1) that the

conduct complained of was committed by a person acting under color of state law,

and (2) that said conduct deprived the plaintiff of a right, privilege, or immunity

secured by the Constitution or laws of the United States. See Groman v. Twp. of

Manalapan, 47 F.3d 628, 638 (3d Cir. 1995); Shaw by Strain v. Strackhouse, 920

F.2d 1135, 1141-42 (3d Cir. 1990); Richardson v. Min Sec Cos., No. 3:cv-08-1312,

2008 WL 5412866, at *1 (M.D. Pa. Dec. 29, 2008).

      Moreover, in order for a § 1983 claim to survive a motion to dismiss, the

plaintiff must sufficiently allege that the defendant was personally involved in the

act or acts that the plaintiff claims violated his rights. See Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988); Solan v. Ranck, 326 F. App’x 97, 100 (3d Cir.
                                        5
2009). Therefore, supervisors cannot be liable under § 1983 on the traditional

standard of respondeat superior. See Santiago, 629 F.3d at 128. Instead, there are

two theories of supervisory liability that are applicable to § 1983 claims: (1) “a

supervisor may be personally liable under § 1983 if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in his subordinates’ violations”; and (2) policymakers

may also be liable under § 1983 “if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.’” See A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004).

III.   DISCUSSION

       A.    Tisdale’s Complaint

       As noted above, Plaintiff alleges that he was forced to perform his fitra shave,

an Islamic religious obligation, in full view of others at the DCP.            Liberally

interpreting his pro se pleading, the Court construes the complaint as alleging

violations of the First Amendment.

       At this time, the Court finds that Plaintiff’s claims against Defendants

McManara and Lakes survive screening. Plaintiff, however, has failed to state

claims for relief against Defendants Clark, Brant, Deng, and Lucas. Plaintiff named

these Defendants in the caption, but there no averments related to them in the body

of the complaint. Thus, Plaintiff’s claims against Defendants Clark, Brant, Deng,
                                         6
and Lucas will be dismissed without prejudice at this time. See Robinson v. Wheary,

No. 1:16-cv-2222, 2017 WL 2152365, at *1-2 (M.D. Pa. May 17, 2017) (dismissing

complaint pursuant to screening provisions of 28 U.S.C. § 1915(e)(2) where “the

caption of the complaint names numerous individual defendants, [but] contains no

well-pleaded factual averments relating to these specific defendants in the body of

the complaint”).

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002). Here, with respect to Plaintiff’s claims against

Defendants Clark, Brant, Deng, and Lucas, it is neither clear that amendment would
                                       7
be futile, nor is there any basis to believe it would be inequitable. Accordingly,

Tisdale will be granted leave to file an amended complaint as to his claims.

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. No. 2) will be granted and the complaint (Doc. No. 1) will be

dismissed in part for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s claims against Defendants

Clark, Brant, Deng, and Lucas will be dismissed without prejudice. The Court will

defer service of the complaint to permit Plaintiff to file an amended complaint within

thirty (30) days of the date of the Order filed concurrently with this Memorandum.

An appropriate Order follows.


                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: August 13, 2019




                                          8
